
	
		II
		112th CONGRESS
		1st Session
		S. 1727
		IN THE SENATE OF THE UNITED STATES
		
			October 18, 2011
			Mr. Heller (for himself,
			 Mr. Boozman, Mr. Blunt, and Mrs.
			 McCaskill) introduced the following bill; which was read twice and
			 referred to the Committee on Armed
			 Services
		
		A BILL
		To direct the Secretary of the Army and the Secretary of
		  the Navy to conduct a review of military service records of Jewish American
		  veterans of World War I, including those previously awarded a military
		  decoration, to determine whether any of the veterans should be posthumously
		  awarded the Medal of Honor, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 William Shemin Jewish World War I
			 Veterans Act.
		2.Review regarding
			 award of Medal of Honor to Jewish American World War I veterans
			(a)Review
			 requiredThe Secretary of the
			 Army and the Secretary of the Navy shall review the service records of each
			 Jewish American World War I veteran described in subsection (b) to determine
			 whether that veteran should be posthumously awarded the Medal of Honor.
			(b)Covered Jewish
			 American war veteransThe
			 Jewish American World War I veterans whose service records are to be reviewed
			 under subsection (a) are the following:
				(1)Any Jewish American World War I veteran who
			 was previously awarded the Distinguished Service Cross, the Navy Cross, or
			 other military decoration for service during World War I.
				(2)Any other Jewish American World War I
			 veteran whose name is submitted to the Secretary concerned for such purpose by
			 the Jewish War Veterans of the United States of America before the end of the
			 one-year period beginning on the date of the enactment of this Act.
				(c)ConsultationsIn
			 carrying out the review under subsection (a), the Secretary concerned shall
			 consult with the Jewish War Veterans of the United States of America and with
			 such other veterans service organizations as the Secretary considers
			 appropriate.
			(d)Recommendation
			 based on reviewIf the
			 Secretary concerned determines, based upon the review under subsection (a) of
			 the service records of any Jewish American World War I veteran, that the award
			 of the Medal of Honor to that veteran is warranted, the Secretary shall submit
			 to the President a recommendation that the President award the Medal of Honor
			 posthumously to that veteran.
			(e)Authority To
			 award Medal of HonorA Medal
			 of Honor may be awarded posthumously to a Jewish American World War I veteran
			 in accordance with a recommendation of the Secretary concerned under subsection
			 (a).
			(f)Waiver of time
			 limitationsAn award of the Medal of Honor may be made under
			 subsection (e) without regard to—
				(1)section 3744,
			 6248, or 8744 of title 10, United States Code; and
				(2)any regulation or
			 other administrative restriction on—
					(A)the time for
			 awarding the Medal of Honor; or
					(B)the awarding of
			 the Medal of Honor for service for which a Distinguished Service Cross, Navy
			 Cross, or other military decoration has been awarded.
					(g)DefinitionsIn
			 this section:
				(1)The term
			 Jewish American World War I veteran means any person who served in
			 the Armed Forces during World War I and identified himself or herself as Jewish
			 on his or her military personnel records.
				(2)The term
			 Secretary concerned means—
					(A)the Secretary of
			 the Army, in the case of the Army; and
					(B)the Secretary of the Navy, in the case of
			 the Navy and the Marine Corps.
					(3)The term World War I means the
			 period beginning on April 6, 1917, and ending on November 11, 1918.
				
